Order on Motions to Proceed In Forma Pauperis and for Relief from Judgment:
Defendant Michael Adams is serving concurrent 30 year prison terms at the Territorial Correctional Facility, following his conviction on two counts of second-degree murder. On January 28, 1997, defendant filed his pro se application 1) for leave to proceed in forma pauperis; and 2) for relief from judgment and sentence entered herein. Defendant essentially seeks to have his sentence amended to allow him-work release and he cites the Federal Rule of Civil Procedure 60(b)(6) — the federal counterpart of the High Court’s Trial Court Rules of Civil Procedure, Rule 60(b)(6). Since the defendant is asking relief for judgment and sentence in a criminal proceeding, Rule of Civil Procedure 60(b)(6) is inapplicable to the present case.
Notwithstanding, the judgment and sentence in question was entered over 10 years ago and is final; it is not open to further reconsideration by the sentencing court at this point in time.1 Any relief from sentence, in the way of commutation, lies exclusively within the. executive’s competence. See Section 9, Art. IV, Rev'd. Const, of Am. Samoa. . .
The motion to amend sentence to permit work release must be, and is hereby, denied.
It is so ordered.

 Any appeal from the judgment and sentence of the trial court must be directed to the High Court’s Appellate Division and follow the dictates of A.S.C.A. § 46.2402(a). See American Samoa Government v. Falefatu, 20 A.S.R.2d 127 (App. Div. 1992).